In his motion for rehearing appellant insists that we were wrong in disposing of his complaint based on failure to charge on circumstantial evidence. He cites Huddleston v. State,70 Tex. Crim. 260, 156 S.W. 1168, in support of his contention. The facts of that case are so dissimilar to those found in the present record it can not be regarded as authority. The holding in Huddleston's case was unquestionably correct. There others than accused were engaged in a "free for all fight" that was going on when deceased received the wound from which he died. Some of the testimony indicated that several parties assaulted deceased. It was a matter of conjecture as to who inflicted the wound. The other parties engaged in the difficulty had equal facilities as accused to inflict the injury. In the present case the facts are entirely different. No one was engaged in the fight but appellant and deceased; no witness was even near them. Appellant's story was that deceased had a knife and was trying to cut appellant, who pushed and struck deceased at the same time, and that deceased fell, the theory being that he fell on his own knife. A witness who was some distance away saw appellant and deceased striking each other and saw deceased turn and run away. The witness says deceased did not fall at the place where the fight occurred. Either appellant cut deceased or the latter fell on his own knife. This question was favorably submitted from appellant's standpoint. We must adhere to the conclusions expressed in our original opinion upon the point under consideration. See Baldwin v. State, 31 Tex. Crim. 589.
The motion for rehearing is overruled.
Overruled.